Citation Nr: 0518370	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  01-02 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial increased rating for right shoulder 
arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1960 to February 
1969, and from November 1980 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1992 rating decision of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO). This case 
was previously before the Board in August 2003, at which time 
it was remanded via the Appeals Management Center (AMC), 
specifically to afford the veteran notice requirements 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA). 

In a November 2004 rating decision, the RO awarded a 10 
percent disability evaluation for right shoulder arthritis 
effective February 1, 1992 which is the date of the veteran's 
original claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's right shoulder arthritis disability has been 
rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019, 5200-02.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the U.S. 
Court of Appeals for Veterans Claims (Court) has emphasized 
that a disability evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Court instructed that 
in applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination. Such inquiry was not to be limited to muscles 
or nerves. These determinations were, if feasible, be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination. Id. 

The record shows that the veteran was examined by the VA to 
evaluate his right shoulder in February 2002. The examiner 
reported ranges of motion of the veteran's right shoulder, 
specifying that the right shoulder was without discomfort, 
but with respect only to internal and external rotation in 
abduction. Normal range of elevation to 180 degrees was 
reported.  The examiner did not specifically comment on pain, 
if any in all planes of motion, whether there was additional 
limitation due to functional factors, range-of-motion loss 
due to any weakened movement, excess fatigability, or 
incoordination.

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2004); see 38 C.F.R. § 
19.9 (2004). Further, in this case, in the March 2005 
informal brief, the veteran's representative asserts that 
deficiencies of the February 2002 medical examination with 
respect to functional impairment require a remand of the 
case.  

The Board is aware that this case has been remanded 
previously and is sympathetic to any delay in its 
disposition.  However, it has been held that where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required by the courts 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination." Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993). Also, in the case DeLuca, the Court 
held that in evaluating a service connected disability 
involving a joint, functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered. Accordingly, in 
view of the absence of necessary clinical findings for the 
adjudication of this claim, the veteran should be afforded 
another VA examination, which addresses the factors mandated 
in DeLuca.



In consideration of the foregoing, this case is REMANDED to 
the RO via the AMC for the following:

1.	The veteran should be scheduled for 
a VA medical examination of his right 
shoulder arthritis disability. The claims 
folder must be made available to the 
examiner for review prior to the 
examination and all necessary diagnostic 
testing should be accomplished, to 
include X-rays if deemed necessary.  The 
examiner should provide a detailed list 
of all complaints and clinical findings 
regarding the veteran's right shoulder.  
The examiner should provide complete 
range of motion studies for the right 
shoulder. The examiner should specify 
whether there is any pain (in all planes 
of motion), weakened movement, excess 
fatigability, or incoordination on 
movement of the right shoulder, and 
whether there is likely to be additional 
range of motion loss of the service-
connected right shoulder due to any of 
the following: (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or 
(4) incoordination. The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups. If the examiner is 
unable to make any of the above 
determinations, it should be so indicated 
on the record.  

2. Thereafter, the RO should review the 
claims file and readjudicate the claim. 
If it remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond. The case should 
then be returned to the Board, if in 
order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




